Title: Thomas Jefferson to Smith & Riddle, 15 June 1819
From: Jefferson, Thomas
To: Smith & Riddle


          
            Messrs Smith and Riddle
            
                            Monticello
                            June 15. 19
          
          On the 6th of May I asked the favor of you to
                        have me furnished with the supply of Window glass therein stated. I soon afterwards learned that
                        you were thrown into difficulties by the misfortunes of the times. not having heard from you
                        & supposing you might no longer continue to act for the manufactory of glass at Boston,
                        I have this day written to mr Kupfer their agent at Boston for the same supply, of which I have
                        thought it proper to inform you to prevent the danger of a double supply. Accept the
                            assurances of my respect.
          
                        Th: Jefferson
        